Title: Thursday June 1st. 1786.
From: Adams, John Quincy
To: 


       We had this forenoon a Lecture from Mr. Williams. Upon the reflection and the refraction of light. It is not usual for him to give Lectures on Thursdays, as many of both the Classes, are always absent on that day; as was the Case to day, not above half being present. But he has been so long prevented, by the weather, from giving any, that he is obliged to take the first fair day that happened: he has yet given but fourteen Lectures, it is said he has ten more to give, and must finish before the 21st. of this month. The Lecture was not to me so entertaining as some have been.
      